The opinion of the court was delivered by
"Valentine, J.:
This was an action brought by Isaac Foltz against Simpson Merrill to recover the S.W.J of Sec. 14, township 7, range 16, Jackson county. On the trial the plaintiff introduced in evidence a patent from the United States to himself for said land, and then rested. The de-. fendant then introduced three tax-deeds, two deeds from the county commissioners, two other deeds, and some other evidence. Each of the parties then introduced some rebutting evidence. It does not appear from the record whether all the evidence is brought to this court or not. The judgment of the court below was for the defendant.
The plaintiff brings the case to this court. It is the opinion of each member of this court that the judgment of the court below should be affirmed, and therefore it must be affirmed, although we differ with respect to the reasons therefor; And as we differ in regard to the reasons for our decision we have concluded it is not necessary to (give any reasons. The judgment of the court below is affirmed.
All the Justices concurring.